EXHIBIT 10.32

 

STEINER LEISURE LIMITED

2009 INCENTIVE PLAN

 

1. PURPOSE.

The purpose of the Steiner Leisure Limited 2009 Incentive Plan (hereinafter
referred to as this "Plan") is to (i) assist Steiner Leisure Limited (the
"Company") in attracting and retaining highly qualified officers, key employees,
directors and consultants for the successful conduct of its business; (ii)
provide incentives and rewards for persons eligible for Awards which are
directly linked to the financial performance of the Company in order to motivate
such persons to achieve long-range performance goals; and (iii) allow persons
receiving Awards to participate in the growth of the Company.

2. DEFINITIONS

.



2.1. "Agreement" has the meaning set forth in Section 11.6 of this Plan.

2.2. "Award" has the meaning set forth in Section 5.1 of this Plan.

2.3. "Award Agreement" has the meaning set forth in Section 5.1 of this Plan.

2.4. "Board" means the Board of Directors of the Company.

2.5. "Cause" as a basis for termination of employment, means "cause" (or any
similar term) as defined in an applicable employment agreement with the Company,
or any Subsidiary with respect to any Employee that is a party to an employment
agreement and, with respect to other Employees, means termination based on an
act or omission of an Employee determined by a supervisor of the Employee or
other management personnel of the Company or the Subsidiary in question to be an
appropriate basis for termination.

2.6. "Change in Control" A Change in Control of an entity shall be deemed to
occur if   a person or group (as defined under the federal securities laws for
this purpose) of persons acquires shares of the Company representing a total of
thirty-five percent (35%) or more of the voting power of the Company or over a
twelve-month period a majority of the members of the Board is replaced by
directors not endorsed by the members of the Board before their appointment.

2.7. "Code" means the United States Internal Revenue Code of 1986, as currently
in effect or hereafter amended.

2.8. "Covered Employee" shall mean a "covered employee" as defined in Section
162(m) of the Code.

2.9. "Committee" means the committee appointed to administer this Plan in
accordance with Section 4 of this Plan.

2.10. "Disability" means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
expected to result in death or that is expected to last for a continuous period
of not less than 12 months; or the individual is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan provided by the Company.

2.11. "Effective Date" has the meaning set forth in Section 13 of this Plan.

2.12. "Employee" means any employee of the Company or any Subsidiary (as defined
in Section 424 of the Code) including officers of the Company and any
Subsidiary.

2.13. "Exchange Act" means the Securities Exchange Act of 1934, as amended.

2.14. "Fair Market Value" unless otherwise required by any applicable provision
of the Code or any regulations issued thereunder, means, as of any date, the
mean of the high and low prices reported per Share on the applicable date (i) as
quoted on the Nasdaq Global Select Market (the "Nasdaq Market") or (ii) if not
traded on the Nasdaq Market, as reported by any principal national securities
exchange in the United States on which it is then traded (or if the Shares have
not been quoted or reported, as the case may be, on such date, on the first day
prior thereto on which the Shares were quoted or reported, as the case may be).
In the event the Shares are not traded on an established exchange, fair market
value shall be determined in accordance with the safe harbor provisions of Code
Regulation 1.409A-1, as amended.

2.15. "Fiscal Year" means the fiscal year then being utilized by the Company for
accounting purposes.

2.16. "Incentive Share Option" or "ISO" means any Share Option granted to an
Employee pursuant to this Plan which is designated as such by the Committee and
which complies with Section 422 of the Code or any successor provision.

2.17. "Nasdaq Market" has the meaning set forth in Section 2.14 of this Plan.

2.18. "Net Settlement" has the meaning set forth in Section 14 of this Plan.

2.19. "Non-Employee Director" has the meaning referenced in Section 4 of this
Plan.

2.20. "Non-qualified Share Option" means any Share Option granted to a
Participant pursuant to this Plan, which is not an ISO.

2.21. "Option Price" means the purchase price of one Share upon exercise of a
Share Option.

2.22. "Participant" has the meaning specified in Section 3 of this Plan.

2.23. "Performance Award" means an Award described in Section 9 of this Plan.

2.24. "Performance Goals" shall mean the performance goals that a Participant
must satisfy to receive payment as determined in accordance with Section 10 of
this Plan.

2.25. "Restricted Share" means any Share issued pursuant to Section 8 of this
Plan with the restriction that the holder may not sell, transfer, pledge or
assign such Share and/or, as the case may be, with such other restrictions as
the Committee may impose (including, without limitation, any restriction on the
right to vote such Share, and the right to receive any cash dividends), which
restrictions may lapse separately or in combination at such time or times, in
installments or otherwise, as the Committee may deem appropriate.

2.26. "Restricted Share Unit" or "RSU" means a right, granted under this Plan,
to receive Shares or cash or a combination thereof at the end of a specified
deferral period.

2.27. "Share" or "Shares" means the common shares of the Company.

2.28. "Share Appreciation Right" or "SAR" means the right of a Participant to
receive cash and/or Shares with a Fair Market Value equal to the appreciation of
the Fair Market Value of a Share during a specified period of time.

2.29. "Share Option" or "Option" means an Award that entitles a Participant to
purchase one Share for each Option granted.

2.30. "Subsidiary" shall mean any indirect or direct subsidiary of the Company
the financial statements of which are consolidated with the financial statements
of the Company in accordance with generally accepted accounting principles.

3. PARTICIPATION

.



The participants in this Plan (including, as may be provided in an applicable
Award Agreement, the estate, devisee, heir at law or other permitted transferee
of a participant in this Plan, "Participants") shall be those persons who are
selected to participate in this Plan by the Committee and who are (i) Employees
serving in managerial, administrative or professional positions, (ii) directors
of the Company or (iii) consultants to the Company or any Subsidiary.

4. ADMINISTRATION

.



This Plan shall be administered and interpreted by a committee of two or more
members of the Board appointed by the Board. Members of the Committee shall be
"Non-Employee Directors" as that term is defined for purposes of Rule
16b-3(b)(3)(i) under the Exchange Act, and "outside directors" for purposes of
Code Section 162(m). All decisions and acts of the Committee shall be final and
binding upon all Participants. The Committee: (i) shall determine the number and
types of Awards to be made under this Plan; (ii) shall set the Option Price, the
grant price or the purchase price for each Award; (iii) may establish any
applicable administrative regulations to further the purpose of this Plan; (iv)
shall approve forms of Award Agreements between a Participant and the Company;
and (v) may take any other action desirable or necessary to interpret, construe
or implement the provisions of this Plan. Prior to the appointment of the
Committee by the Board, or if the Committee shall not be in existence at any
time during the term of this Plan, this Plan shall be administered and
interpreted by the Board and, in such case, all references to the Committee
herein shall be deemed to refer to the Board. In the event this Plan is
administered and interpreted by the Board, all members of the Board not
classified as Non-Employee Directors shall abstain or recuse themselves from any
discussion or action taken by the Board with respect to this Plan.

5. AWARDS

.



5.1. Form of Awards . Awards under this Plan may be in any of the following
forms (or a combination thereof): (i) Share Options; (ii) Share Appreciation
Rights; (iii) grants of Shares, including Restricted Shares and RSUs; or (iv)
Performance Awards, provided, however, that ISOs may be granted only to
Employees (collectively, "Awards"). The Committee may require that any or all
Awards under this Plan be made pursuant to an agreement between the Participant
and the Company (an "Award Agreement").

5.2. Maximum Amount of Shares Available. The total number of Shares (including
Restricted Shares, if any) granted, or covered by Options granted, under this
Plan during the term of this Plan shall not exceed 1,000,000. All of such shares
may be subject to grants of ISOs. The maximum number of Shares that may be
subject to an Award granted to a Covered Employee during any Fiscal Year is
200,000. Solely for the purpose of computing the total number of Shares granted
or covered by options granted under this Plan, there shall not be counted any
Shares which have been forfeited and any Shares covered by Options which, prior
to such computation, have terminated in accordance with their terms or have been
cancelled by the Participant or the Company. Notwithstanding the above, in the
event a Share Option or Share Appreciation Right held by a Covered Employee is
cancelled, the cancelled Award shall be counted against the maximum number of
Shares that may be subject to an Award granted to a Covered Employee during any
Fiscal Year.

Awards settled in cash under this Plan shall not be counted against the maximum
number of shares that may be granted under this Plan. Shares awarded under this
Plan which are surrendered to pay the exercise price of Options or SARs or to
meet income tax obligations in connection with the vesting of Awards shall be
counted against the maximum of Shares that may be granted under this Plan.

5.3. No Repricing. Unless such action is approved by the Company's shareholders
in accordance with applicable law and other than adjustments to the Option Price
or SAR grant price, as the case may be, pursuant to Section 5.4, below, (i) no
outstanding Options or SARs granted under this Plan may be amended to provide an
Option Price or grant price, respectively, that is lower than the then-current
Option Price or grant price of such outstanding Options or SARs; (ii) the
Committee may not cancel any outstanding Options or SARs and grant in
substitution therefor new Awards under this Plan covering the same or a
different number of Shares and having an Option Price or grant price,
respectively, lower than the then-current Option Price or grant price of the
cancelled Options or SARs; and (iii) the Committee may not authorize the
repurchase of outstanding Options or SARs which have an Option Price or grant
price, respectively, that is higher than the then-current Fair Market Value of a
Share.

5.4 Adjustment in the Event of Recapitalization, etc. In the event of any change
in the outstanding Shares of the Company by reason of any share split, share
dividend, extraordinary cash dividend, recapitalization, merger, consolidation,
split-up, spin-off, combination or exchange of shares or other similar corporate
change, special distribution to the shareholders or any other event which, in
the judgment of the Committee, necessitates an adjustment to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan, the Committee shall make such equitable adjustments as it deems
appropriate in (i) the number of Shares available, both under this Plan as a
whole and with respect to individuals, (ii) the number and type of Shares
subject to or underlying outstanding Awards, (iii) the grant price, purchase
price or Option Price with respect to any Award, as the case may be, and (iv) to
the extent that such discretion will not cause an Award that is intended to
qualify as performance-based compensation under Code Section 162(m) to lose its
status as such, the Performance Goals with respect to an Award. Any such
adjustment shall be conclusive and binding for all purposes of this Plan.

5.5. Change in Control. Unless otherwise provided in an Award Agreement, in the
event of a Change in Control of the Company, the Committee may, in its sole and
absolute discretion, provide on a case by case basis that (i) some or all
outstanding Awards become immediately exercisable or vested, without regard to
any limitation imposed pursuant to this Plan or the applicable Award Agreement,
(ii) Awards shall terminate; provided that the Participant shall have the right,
immediately prior to the occurrence of such Change in Control and during such
reasonable period as the Committee shall determine and designate, to exercise
any vested Award in whole or in part, and/or (iii) Awards shall terminate;
provided that Participants shall be entitled to a cash payment equal to the
excess of the aggregate fair market value (as determined in good faith by the
Committee) of the Shares subject to the Awards (to the extent then exercisable)
over the aggregate Option Price, grant price or purchase price, as the case may
be.

5.6. Change in Status of Subsidiary . Unless otherwise provided in an Award
Agreement, in the event of a Change in Control of a Subsidiary, or in the event
that a Subsidiary ceases to be a Subsidiary, the Committee may, in its sole and
absolute discretion, (i) provide on a case by case basis that some or all
outstanding Awards held by a Participant employed by or performing services for
such Subsidiary may become immediately exercisable or vested, without regard to
any limitation imposed pursuant to this Plan or the applicable Award Agreement
and/or (ii) treat the employment or other services of a Participant employed by
such Subsidiary as terminated if such Participant is not employed by the Company
or Subsidiary immediately after such event.

5.7 Dissolution or Liquidation. Upon the dissolution or liquidation of the
Company, this Plan shall terminate, and all Awards outstanding hereunder shall
terminate. In the event of any termination of this Plan under this Section 5.7,
each individual holding an Award shall have the right, immediately prior to the
occurrence of such termination and during such reasonable period as the
Committee shall determine and designate, to exercise such Award in whole or in
part, whether or not such Award was otherwise exercisable at the time such
termination occurs and without regard to any vesting or other limitation on
exercise imposed pursuant to this Plan.

6. SHARE OPTIONS.

6.1. Grant of Award. The Company may award Options to purchase Shares, including
Restricted Shares (hereinafter referred to as "Share Option Awards") to such
Participants as the Committee authorizes and under such terms as the Committee
establishes. The Committee shall determine with respect to each Share Option
Award, and designate in the grant, whether a Participant is to receive an ISO or
a Non-qualified Share Option.

6.2. Option Price. The Option Price per Share subject to a Share Option Award
shall be specified in the grant, but, in no event shall be less than the Fair
Market Value per Share on the date of grant. Notwithstanding the foregoing, if
the Participant to whom an ISO is granted owns, at the time of the grant, more
than ten percent (10%) of the combined voting power of the Company, the Option
Price per Share subject to such grant shall be not less than one hundred ten
percent (110%) of the Fair Market Value.

6.3. Terms of Option. A Share Option that is an ISO shall not be transferable by
the Participant other than as permitted under Section 422 of the Code or any
successor provision and this Plan, and, during the Participant's lifetime, shall
be exercisable only by the Participant. Non-qualified Share Options are subject
to such restrictions on transferability and exercise as set forth in this Plan
and as may be provided for by the Committee in the terms of the grant thereof. A
Share Option shall be of no more than ten (10) years' duration, except that an
ISO granted to a Participant who, at the time of the grant, owns Shares
representing more than ten percent (10%) of the combined voting power of the
Company shall by its terms be of no more than five (5) years' duration. A Share
Option shall vest in a Participant to whom it is granted and be exercisable only
after the earliest of: (i) such period of time as the Committee shall determine
and specify in the grant, but, with respect to Employees, in no event less than
one (1) year following the date of grant of such Award; (ii) the Participant's
death; or (iii) a Change in Control.

6.4. Exercise of Option. Subject to the following exceptions, and except as
provided in an applicable Award Agreement, a Share Option awarded to a
Participant who is an employee is only exercisable by that Participant while the
Participant is in active employment with the Company or a Subsidiary or within
(i) 30 days after termination of such employment for Cause; (ii) a one-year
period after a Participant's death, provided the Option is exercised by the
estate of the Participant or by any person who acquired such Option by bequest
or inheritance; (iii) a three-month period commencing on the date of the
Participant's termination of employment other than due to death, Disability, or
by the Company or a Subsidiary for Cause; or (iv) a one-year period commencing
on the Participant's termination of employment on account of Disability. A Share
Option may not be exercised pursuant to this paragraph after the expiration date
of the Share Option. The foregoing is intended to comply with Section 422 under
the Code. To the extent those requirements change, this Section 6.4 shall be
deemed to be amended to reflect such change.

An Option may be exercised with respect to part or all of the Shares subject to
the Option by giving written notice to the Company of the exercise of the
Option. The Option Price for the Shares for which an Option is exercised shall
be paid on or within ten (10) business days after the date of exercise in cash
(by certified or bank cashier's check), in whole Shares owned by the Participant
prior to exercising the Option, in a combination of cash and such Shares or on
such other terms and conditions as the Committee may approve.

6.5. Limitation Applicable to Incentive Share Options. The aggregate Fair Market
Value (determined at the time such ISO is granted) of the Shares for which any
individual may have an ISO which first became vested and exercisable in any
calendar year (under all plans of the Company under which Share Options are
available for grant) shall not exceed $100,000. Options granted to such
individual in excess of the $100,000 limitation, and any Options issued
subsequently which first become vested and exercisable in the same calendar
year, shall be treated as Non-Qualified Share Options. In the event the
individual holds two or more such Option Awards that become exercisable for the
first time in the same calendar year, such limitation shall be applied on the
basis of the order in which such Option Awards were granted.

6.6. Notification of Company Upon Disqualifying Disposition of Incentive Share
Options. In the event a Participant sells or otherwise transfers Shares acquired
through the exercise of an Incentive Share Option prior to the expiration of the
required holding period under Code Section 422, the Participant shall provide
prompt notice of such sale or transfer to the Company.

7. SHARE APPRECIATION RIGHTS.

Subject to the terms and conditions of this Plan, the Committee may grant Share
Appreciation Rights (SARs), in such amounts and on such terms and conditions as
the Committee shall determine, including, but not limited to, those listed
below, except that an SAR shall vest in a Participant to whom it is granted and
be exercisable only after the earliest of: (i) such period of time as the
Committee shall determine and specify in the grant, but, with respect to
Employees, in no event less than one (1) year following the date of grant of
such SAR; (ii) the Participant's death; or (iii) a Change in Control:

(i) whether the SAR is granted independently of an Option or relates to an
Option or other Award; provided that if a SAR is granted in relation to an
Option, then, unless otherwise determined by the Committee, the SAR shall be
exercisable or shall mature at the same time or times, on the same conditions
and to the extent and in the proportion that the related Option is exercisable
and may be exercised or mature for all or part of the Shares subject to the
related Option. In such case, upon exercise of any number of SARs, the number of
Shares subject to the related Option shall be reduced accordingly and such
Option may not be exercised with respect to that number of Shares. The exercise
of any number of Options that relate to a SAR shall likewise result in an
equivalent reduction in the number of Shares covered by the related SAR;

(ii) the grant date, which may not be any day prior to the date that the
Committee approves the grant;

(iii) the number of Shares to which the SAR relates;

(iv) the grant price, provided that the grant price shall not be less than the
Fair Market Value of the Shares subject to the SAR on the date of grant;

(v) the terms and conditions of exercise or maturity;

(vi) the term, provided that a SAR must terminate no later than ten years after
the date of grant;

(vii) the exercise period following a Participant's termination of employment;
and

(viii) whether the SAR will be settled in cash, Shares or a combination thereof.

8. GRANTS OF SHARES AND RESTRICTED SHARE UNITS

.



8.1. General. The Committee may grant, either alone or in addition to other
Awards granted under this Plan, Shares (including Restricted Shares) and
Restricted Share Units to such Participants as the Committee authorizes and
under such terms (including the payment of a purchase price) as the Committee
establishes. Any Participant who receives Shares under this Plan who determines
to make an election under Section 83(b) of the Code must notify the Company in
writing promptly after such election is made.

8.2. Restricted Share Terms. Awards of Restricted Shares shall be subject to
such terms and conditions as are established by the Committee. Such terms and
conditions may include, but are not limited to, the requirement of continued
service with the Company or a Subsidiary, the manner in which such Restricted
Shares are held, the extent to which the holder of such Restricted Shares has
rights of a shareholder and the circumstances under which such Restricted Shares
shall be forfeited. A Participant shall have, with respect to Restricted Shares,
only the rights of a shareholder of the Company as provided in the applicable
Award Agreement. Upon the termination of employment of a Participant who is an
Employee during the period any restrictions are in effect, all Restricted Shares
shall be forfeited without compensation to the Participant unless otherwise
provided in the Award of such Restricted Shares.

The period over which an Award of Restricted Shares shall vest shall not be less
than three years from the date of grant of the Award, except for Awards made to
Non-Employee Directors of the Company (up to a total of 100,000 Shares,
including RSUs), which may have a vesting period of less than three years.

8.3 Restricted Share Units. RSUs shall be subject to such restrictions on
transferability, risk of forfeiture and other rights and restrictions, if any,
as the Committee may impose as reflected in the applicable Award Agreement,
which restrictions may lapse separately or in combination at such times, under
such circumstances (including based on achievement of performance conditions
and/or future service requirements), in such installments or otherwise and under
such other circumstances as the Committee may determine.

The period over which an Award of RSUs shall vest shall not be less than three
years from the date of grant of the Award, except for Awards made to
Non-Employee Directors of the Company (up to a total of 100,000 Shares,
including Restricted Shares), which may have a vesting period of less than three
years. Any cash or Shares paid or delivered to a Participant upon the vesting of
an RSU shall be paid or delivered no later than two and one half months
following the calendar year in which any substantial risk of forfeiture (as
defined in Code Section 409A) associated with such RSU lapses.

9. PERFORMANCE AWARDS.

The Committee may grant, either alone or in addition to other Awards granted
under this Plan, Awards based on the attainment, over a specified period, of
individual Performance Goals as the Committee authorizes and under such terms as
the Committee establishes. Performance Awards shall entitle the Participant to
receive an Award if the measures of performance established by the Committee are
met. The Committee shall determine the times at which Performance Awards are to
be made and all conditions of such Awards. Performance Awards may be paid in
cash or Shares. Unless otherwise provided in the Award, a Participant who is an
Employee must be an Employee at the end of the performance period in order to
receive the Performance Award.

Payments of Performance Awards under this Section 9 shall be made between
January 1 and March 15 of the calendar year following that in which such payment
first ceases to be subject to a substantial risk of forfeiture.

With respect to any Fiscal Year of the Company, an Award to any Participant
under this Section 9 in the form of cash or other form of property (other than
Shares) shall have a value not in excess of $4,000,000.

A Participant shall have, with respect to the Shares awarded under this Section
9, only the rights of a shareholder of the Company as provided in the terms of
the applicable Award Agreement.

The period over which an Award of Shares under this Section 9 shall vest shall
be not less than one year from the date of grant of the Award. Any cash or
Shares delivered to a Participant upon the vesting of the Performance Award
shall be delivered or paid to the Participant no later than two and one half
months following the calendar year in which any substantial risk of forfeiture
(as defined in Code Section 409A) associated with such Performance Award lapses.

10. PERFORMANCE GOALS.

"Performance Goals" means the specified performance goals which have been
established by the Committee in connection with an Award. Performance Goals will
be based on one or more of the following criteria, as determined by the
Committee:

(i) the attainment of certain target levels of, or a specified increase in, the
Company's and/or a Subsidiary's or other operational unit's enterprise value or
value creation targets;

(ii) the attainment of certain target levels of, or a percentage increase in,
the Company's and/or a Subsidiary's or other operational unit's after-tax or
pre-tax profits, including, without limitation, that attributable to the
Company's and/or a Subsidiary's or other operational unit's continuing and/or
other operations;

(iii) the attainment of certain target levels of, or a specified increase
relating to, the Company's and/or a Subsidiary's or other operational unit's
operational cash flow or working capital, or a component thereof;

(iv) the attainment of certain target levels of, or a specified decrease
relating to, the Company's and/or a Subsidiary's or other operational unit's
operational costs, or a component thereof;

(v) the attainment of a certain level of reduction of, or other specified
objectives with regard to limiting the level of increase in all or a portion of
bank debt or other of the Company's and/or a Subsidiary's or other operational
unit's long-term or short-term public or private debt or other similar financial
obligations of the Company and/or Subsidiary or other operational unit, which
may be calculated net of cash balances and/or other offsets and adjustments as
may be established by the Committee;

(vi) the attainment of a specified percentage increase in earnings per share or
earnings per share from the Company's and/or a Subsidiary's or other operational
unit's continuing operations;

(vii) the attainment of certain target levels of, or a specified percentage
increase in, the Company's and/or a Subsidiary's or other operational unit's
sales, net sales, operating income, revenues, net revenues, net income or net
earnings or earnings before income tax or other exclusions;

(viii) the attainment of certain target levels of, or a specified increase in,
the Company's and/or a Subsidiary's or other operational unit's return on
capital employed or return on invested capital;

(ix) the attainment of certain target levels of, or a percentage increase in,
the Company's and/or a Subsidiary's or other operational unit's after-tax or
pre-tax return on shareholder equity;

(x) the attainment of certain target levels in the Fair Market Value of the
Shares;

(xi) the growth in the value of an investment in the Shares assuming the
reinvestment of dividends;

(xii) the attainment of certain target levels of, or a specified increase in,
EBITDA (earnings before income tax, depreciation and amortization); and

(xiii) successful mergers, acquisitions of other companies or assets and any
cost savings or synergies associated therewith; successful dispositions of
Subsidiaries or operational units of the Company or any of its Subsidiaries.

In addition to the above criteria, the Performance Goals may be based upon the
attainment by the Company and/or a Subsidiary or other operational unit thereof
of specified levels of performance under one or more of the foregoing measures
relative to the performance of other business entities. To the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for shareholder approval), the Committee may, in connection
with the grant of the Award, (i) designate additional business criteria upon
which the Performance Goals may be based; (ii) modify, amend or adjust the
business criteria described above; or (iii) incorporate in the Performance Goals
provisions regarding changes in accounting methods, corporate transactions
(including, without limitation, dispositions or acquisitions) and similar events
or circumstances. Performance Goals may include, as determined by the Committee,
a threshold level of performance below which no Award will be earned, levels of
performance at which an Award will become partially earned and a level at which
an Award will be fully earned.

The Performance Goals applicable to an Award shall be established in writing by
the Committee no later than the earlier of the date: (i) the Performance Goal
outcome becomes substantially certain, (ii) if the period over which the
Performance Goals are measured is at least one year, 90 days after the
commencement of such period, or (iii) if the period over which the Performance
Goals are measured is less than one (1) year, the date representing twenty-five
percent (25%) of such period. Prior to any payment of an Award subject to
Performance Goals, the Committee shall certify in writing that the Performance
Goals have been met. Notwithstanding any other provision of this Plan, neither
the Committee nor the Board shall have the power or the authority to increase
the amount of compensation that would otherwise be payable upon the attainment
(or nonattainment) of a Performance Goal.

11. GENERAL PROVISIONS.

11.1. Assignment. A Participant may not sell, assign, transfer (otherwise than
without value or consideration or by bequest, devise or otherwise through
operation of law) or pledge, or otherwise encumber any Award, prior to the date
upon which any restrictions applicable to such Award have lapsed.

11.2. No Separate Monies. Nothing contained herein shall require the Company to
segregate any monies from its general funds, or to create any trusts, or to make
any special deposits for any immediate or deferred amounts payable to any
Participant under this Plan for any year.

11.3. No Employment Rights. Participation in this Plan shall not affect the
right of the Company or any Subsidiary to discharge a Participant, nor
constitute an agreement of employment between a Participant and the Company or
any Subsidiary.

11.4. Governing Law. This Plan shall be interpreted in accordance with, and the
enforcement of this Plan shall be governed by, the laws of The Bahamas, subject
to any applicable United States federal or state securities laws and federal
income tax laws (as specified herein).

11.5. Headings. The headings preceding the text of the sections of this Plan
have been inserted solely for convenience of reference and do not affect the
meaning or interpretation of this Plan.

11.6 Employment Agreement. In the event a Participant is covered by an
employment, change in control or other similar agreement (each, an "Agreement")
and there is a conflict between the terms of the Agreement and the terms of this
Plan, then the terms and conditions of the Agreement shall control.

12. AMENDMENT, SUSPENSION OR TERMINATION.

12.1. General Rule. Except as otherwise required under applicable rules of the
Nasdaq Market or a securities exchange or other market where the securities of
the Company are traded or applicable law, the Board may suspend, terminate or
amend this Plan, including, but not limited to, such amendments as may be
necessary or desirable resulting from changes in the United States federal
income tax laws and other applicable laws, without the approval of the Company's
shareholders or Participants, so long as such actions by the Board do not (i)
materially increase the benefits accruing to Participants, (ii) materially
increase the number of Shares which may be issued under this Plan, (iii)
materially modify the requirements for participation in this Plan or (iv)
adversely affect any Awards previously granted to a Participant without the
Participant's consent.

12.2. Compliance With Rule 16b-3. With respect to any person subject to Section
16 of the Exchange Act, transactions under this Plan are intended to comply with
the requirements of Rule 16b-3 under the Exchange Act, as applicable during the
term of this Plan. To the extent that any provision of this Plan or action of
the Committee or its delegates fails to so comply, it shall be deemed null and
void.

13. EFFECTIVE DATE AND DURATION OF PLAN.

This Plan shall be effective on the date this Plan is approved by the Company's
shareholders (the "Effective Date") in accordance with applicable law. No Award
shall be granted under this Plan after the day prior to the tenth anniversary of
the Effective Date.

14. TAX WITHHOLDING.

The Company shall have the right to (i) make deductions from any settlement of
an Award, including delivery or vesting of Shares, or require that Shares or
cash, or both, be withheld from any Award, in each case in an amount sufficient
to satisfy withholding of any foreign, federal, state or local taxes required by
law ("Net Settlement") or (ii) take such other action as may be necessary or
appropriate to satisfy any such withholding obligations. The Committee may
determine the manner in which such tax withholding shall be satisfied and may
permit Shares (rounded up to the next whole number) to be used to satisfy
required tax withholding based on the Fair Market Value of such Shares.

15. SECTION 409A OF THE CODE.

In the event any Award under this Plan becomes subject to the provisions of Code
Section 409A, this Plan and any such Award shall be administered and interpreted
in a manner consistent with provisions of Section 409A of the Code and any rules
or regulations issued pursuant thereto.

This Plan is intended not to provide for deferral of compensation for purposes
of Section 409A, by means of complying with Section 1.409A-1(b)(4) and/or
Section 1.409A-1(b)(5) of the final Treasury regulations issued under Section
409A. The provisions of this Plan shall be interpreted in a manner that
satisfies the requirements of Section 1.409A-1(b)(4) and/or Section
1.409A-1(b)(5) of the final Treasury regulations issued under Section 409A and
this Plan shall be operated accordingly. If any provision of this Plan or any
term or condition of any Award would otherwise frustrate or conflict with this
intent, the provision, term or condition will be interpreted and deemed amended
so as to avoid this conflict.

In the event that following the application of the immediately preceding
paragraph, any Award is subject to Section 409A, the provisions of Section 409A
of the Code and the regulations issued thereunder are incorporated herein by
reference to the extent necessary for any Award that is subject Section 409A to
comply therewith. In such event, the provisions of this Plan shall be
interpreted in a manner that satisfies the requirements of Section 409A and the
related regulations, and this Plan shall be operated accordingly. If any
provision of this Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. Furthermore, with
respect to Restricted Shares, RSUs and Performance Awards, to the extent
necessary not to incur tax due to non-compliance with Section 409A, Change in
Control will not be deemed to occur unless such Change in Control constitutes a
"change in control event" (as such term is defined in Code Section 409A and the
regulations issued thereunder).

Notwithstanding any other provision of this Plan, in the event a Participant is
treated as a "specified employee" under Section 409A (and under the terms and
conditions of the Company's specified employee policy) and any payment under
this Plan is treated as a nonqualified deferred compensation payment under
Section 409A, then payment of such amounts shall be delayed for six months and a
day following the effective date of the Participant's termination of employment,
at which time a lump sum payment shall be made to the Participant consisting of
the sum of the delayed payments. This provision shall not apply in the event of
a specified employee's termination of employment on account of death and, in the
event of a specified employee's death during the aforementioned six-month and a
day period, any such delayed nonqualified deferred compensation shall be paid
within 30 days after such specified employee's death.

Notwithstanding any other provisions of this Plan, the Company does not
guarantee to any Participant or any other person that any Award intended to be
exempt from Section 409A shall be so exempt, nor that any Award intended to
comply with Section 409A shall so comply, nor will the Company indemnify, defend
or hold harmless any individual with respect to the tax consequences of any such
failure.

 